Judge Clark
dissenting.
This case was tried after the Mullaney decision Of 9 June 1975, and before the State v. Hankerson decision of 27 October 1975. In Hankerson the North Carolina Supreme Court stated: “If upon considering all the evidence, including the inferences *385and evidence of self-defense, the jury is left with a reasonable doubt as to the existence of unlawfulness it must find the defendant not guilty.”
The trial judge instructed the jury that to excuse the killing the jury must be satisfied that defendant acted in self-defense, both originally in explaining the law of self-defense and in the final mandates.
It is my opinion that the instruction does not comply with the law in Mullaney and Hcmkerson, which requires that where defendant raises the issue of self-defense the State must prove beyond a reasonable doubt that he did not act in self-defense. In my opinion the judgment should be reversed for this error.